Mr. Presiding Justice O’Connor specially concurring: I agree that the judgment should be reversed for the reason that the undisputed evidence shows that the answers given by the assured to the questions asked of him were knowingly false. But I am unable to agree with the construction given to § 154 of the Insurance Code of 1937. That section provides that no representation or false warranty made by the insured, etc., shall defeat or avoid the policy unless such misrepresentation or false warranty are attached to the policy. The section then continues: “No such misrepresentation or false warranty shall defeat or avoid the policy unless it shall have been made with actual intent to deceive or materially affects either the acceptance of the risk or the hazard assumed by the company.” Prior to the passage of this section in 1937 it had been held by the Supreme Court of this State, by this court and by the Supreme Court of the United States and other courts that where it was sought to avoid a life insurance policy on the ground that the insured had made false answers to questions in his applications the good faith of the applicant in making the answers was always a material one and the question in each case was whether the answers were knowingly false. Globe Mut. Life Ins. Ass’n v. Wagner, 188 Ill. 133; Miimesota Mut. Life Ins. Co. v. Link, 230 Ill. 273; Moulor v. American Life Ins. Co., Ill U. S. 335; Joseph v. New York Life Ins. Co., 219 Ill. App. 452; Walsh v. Prudential Ins. Co., 285 Ill. App. 226; Thompson v. State Mut. Life Assur. Co., 305 Ill. App. 255; McMahon v. Continental Assur. Co., 308 Ill. App. 27. See also Froehler v. North American Life Ins. Co., 374 Ill. 17. There are other cases holding that where the applicant for insurance gives false answers to questions put to him, the question whether he knew they were false is immaterial. Some of the cases we referred to in the Joseph case where we pointed out that in a number of such cases the statement in the opinion was obiter. In the instant case section 154 provides that no misrepresentation made by an applicant for insurance “shall defeat or avoid the policy unless it shall have been made with actual intent to deceive.” These words, ‘ ‘ shall have been made with actual intent to deceive” are rendered meaningless by the language which immediately follows them, vis., “or materially affects either the acceptance of .the risk or the hazard assumed by the company.” As stated by Prof. Havighurst in discussing this section — obviously a misrepresentation that does not affect the risk or hazard assumed is wholly immaterial and would not defeat the policy even though fraudulent. ‘ ‘ The obvious purpose of the section is to benefit the assured and not the company.” 32 Ill. Law Eev. 403. I think the word “or” after the word “deceive” should be construed to mean ‘1 and. ’ ’ Ayers v. Chicago Title & Trust Co., 187 Ill. 42-56; Voight v. Industrial Com., 297 Ill. 109; People v. Northwestern College, 322 Ill. 120-124. Mb. Justice. Matchett: I concur for the reasons stated by Mr. Presiding Justice O’Connoe.